               Case 19-11739-LSS          Doc 119      Filed 08/20/19      Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
______________________________________________
In re                                          ) Chapter 11
iPIC-GOLD CLASS ENTERTAINMENT LLC., et al., ) Case No. 19-11739 (LSS)
                                               ) (Jointly Administered)
                  Debtors.                     )
______________________________________________)

                  MOTION AND ORDER FOR ADMISSION OF PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the admission pro
hac vice of Robert L. LeHane, Esq. of the law firm of Kelley Drye & Warren LLP to represent Brookfield
Property REIT, Inc., Regency Centers Corporation and Shopcore Properties L.P. in the above-captioned
cases.

Dated: August 19, 2019
                                           /s/ Susan E. Kaufman
                                           Susan E. Kaufman (DE Bar No. 3381)
                                           THE LAW OFFICE OF SUSAN E. KAUFMAN, LLC
                                           919 N. Market Street, Suite 460
                                           Wilmington, DE 19801
                                           Tel: (302) 472-7420 / Fax: (302) 792-7420
                                           Email: skaufman@skaufmanlaw.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of New York and New
Jersey, United States District Court for Eastern, Northern, Southern, and Western Districts of New York,
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with the Standing Order for District Court Fund effective August 31, 2016. I further certify
that the annual fee of $25.00 has been or will be paid to the Clerk of Court for District Court.

                                           /s/ Robert L. LeHane
                                           Kelley Drye & Warren LLP
                                           101 Park Avenue
                                           New York, New York 10178
                                           Tel: (212) 808-7800 / Fax: (212) 808-7897
                                           Email: rlehane@kelleydrye.com

                            ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel's motion for admission pro hac vice is granted.




       Dated: August 20th, 2019                         LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
